Name: Commission Regulation (EEC) No 524/89 of 28 February 1989 amending Regulation (EEC) No 3662/88 and increasing to 250 000 tonnes the amount of durum wheat held by the Italian intervention agency for which a standing invitation to tender for resale has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 3 . 89 Official Journal of the European Communities No L 58/55 COMMISSION REGULATION (EEC) No 524/89 of 28 February 1989 amending Regulation (EEC) No 3662/88 and increasing to 250 000 tonnes the amount of durum wheat held by the Italian intervention agency for which a standing invitation to tender for resale has been opened agency put up for sale on the internal market of the Community should be increased to 250 000 tonnes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 66/89 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (J), as last amended by Regulation (EEC) No 2418/87 (4), Whereas Commission Regulation (EEC) No 3662/88 (*), as amended by Regulation (EEC) No 374/89 (6), opened a standing invitation to tender for the resale of 200 000 tonnes of durum wheat held by the Italian intervention agency ; Whereas in the present situation on the market the quantity of durum wheat held by the Italian intervention HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 3662/88, 'of 200 000 tonnes' is replaced by 'of 250 000 tonnes'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 281 , 1 . 11.-1975, p. 1 . (2) OJ No L 20, 25. 1 . 1989, p. 16. (3) OJ No L 202, 9 . 7. 1982, p. 23. 0 OJ No L 223, 11 . 8 . 1987, p . 5. 0 OJ No L 318, 25. 11 . 1988, p. 16 . ( «) OJ No L 44, 16 . 2. 1989, p. 8 .